Case 1:20-mj-07366-JCB Document 9 Filed 11/16/20 Page 1 of 3
                              Case 1:20-mj-07366-JCB Document 9 Filed 11/16/20 Page 2 of 3

AO 1998 (Rev. 12/11) Additional Conditions of Release                                                                               Page 2 of 3 Pages

                                                     ADDITIONAL CONDITIONS OF RELEASE
      IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

    ) (6)     The defendant is placed in the custody of:
              Person or organization
              Address (only if abore is an organi:ation)
              City and state _________________________                                                            Tel. No. _____ _________
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (e) notify the court immediately
if the defendant violates a condition of release or is 110 longer in the custodian's custody.

                                                                          Signed: ______ ___________
                                                                                                     Custodian                                     Date
(X)       (7)       The defendant must:
      ( X )         (a) submit to supervision by and report for supervision to the           Probation/Pretrial Services as directed
                        telephone number _____________, no later than
      (         )   (b) continue or actively seek employment.
      (         )   (c) continue or start an education program.
      ( X )         (d) surrender any passport to:                  The Office of Probation & Pretrial Services
      ( X )         (e) not obtain a passport or other international travel document.
      ( X )         (f) abide by the following restrictions on personal association, residence, or travel: Travel is restricted to the District of
                         Massachusetts. May travel to home in New York with advance notice to probation
          X     )   (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                        including: Co-Defendant. (Except in the presence of Counsel). List of victim and/or witness to be provided by
                         the government.
                )   (h) get medical or psychiatric treatment:

                ) (i) return to custody each _____ at ____ o'clock after being released at _____ o'clock for employment, schooling,
                      or the following purposes:

           ) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
         X ) (k) not possess a firearm, destructive device, or other weapon.
           ) (I) not use alcohol (         ) at all (     ) excessively.
           ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
           ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                  frequency and may include urine testing. the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                  substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                  substance screening or testing.
              (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
           ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  (    ) (i) Curfew. You are restricted to your residence every day (                ) from                 _____ to _____ , or (       ) as
                               directed by the pretrial services office or supervising officer; or
                       ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                               substance abuse. or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                               approved in advance by the pretrial services office or supervising officer; or
                       ) (iii) Home I ncarccration. You arc restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court.
           ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the progran1
                  requirements and instructions provided.
                  (    ) You must pay all or part of the cost of the program based on your ability to pay as dctennincd by the pretrial services office or
                         supervising officer.
       ( X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel. including
                  arrests, questioning, or traffic stops.
       ( x ) (s) Do not obtain an y new lines of credit without the approval of U.S. Probation. The defendant shall remove
                  �nator from the bank account b�....                                      o .ub.....
                                                                                                 is<Jm    o_.,_
                                                                                                      ..LI.><th_._,,e<J..r�. ________________
Case 1:20-mj-07366-JCB Document 9 Filed 11/16/20 Page 3 of 3
